Citation Nr: 1617071	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent prior to March 1, 2010, and 30 percent since March 1, 2010.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Claudeth J. Henry, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1969 to June 1971.

The Veteran's PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, November 2009, and March 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran perfected a timely appeal of this issue.

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A copy of the hearing transcript has been associated with the claims file.

The case was previously before the Board in July 2015, at which time the Board concluded that a claim for TDIU had been raised by the evidence of record.  The case was remanded at that time for additional development and now returns to the Board for further appellate review.  Unfortunately, the Board finds that another remand is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action, on his part, is required.





REMAND

In accordance with the Board's July 2015 remand directives, the AOJ obtained a VA examination to address an increase in the Veteran's PTSD symptoms, as well as the claim for TDIU.  Unfortunately, as will be explained herein, the VA examiner's resulting January 2016 medical opinion is inadequate for the purpose of addressing the Veteran's claims.  Therefore, the Board finds an additional examination is warranted.

In preparing the January 2016 report, the VA examiner was asked to discuss the severity of the Veteran's PTSD, in terms conforming to the appropriate rating criteria.  In addition, the examiner (or an appropriate specialist) was asked to provide an opinion as to the functional effects of the Veteran's PTSD on his ability to perform the mental and physical acts required for substantially gainful employment consistent with his education and occupational experience. 

As concerns the Veteran's PTSD symptoms, the VA examiner found that the Veteran was uncooperative concerning the exam and feigned symptoms. Therefore, the examiner indicated, he was unable to differentiate the Veteran's possible legitimate symptoms from feigned symptoms.

The examiner provided the Veteran with a self-administered forced-choice questionnaire which provided an overall estimate of the likelihood that an individual is feigning or exaggerative symptoms of psychiatric function.  According to the examiner, when taking the test, the Veteran endorsed a number of symptoms and impairment that were highly atypical of individuals with genuine psychiatric or cognitive disorders.  The Veteran's score on the test was elevated above the recommended cutoff score for the identification of likely feigning.  

The examiner then administered a second test of biased responding for PTSD.  The test was specifically standardized on a sample of veterans applying for financial remuneration for a claim of disability resulting from PTSD.  The Veteran's score was above the cutoff score used to identify individuals from the normative sample who were deemed to be malingering PTSD symptoms. 
The Board notes that the duty to assist in the development and adjudication of a claim does not lie with VA alone.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  The development and the adjudication of claims is not a one-way street and that if a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).  Such information includes that gleaned from truthful participation in examinations.  Nevertheless, the Board finds that a new VA examination should be scheduled to give the Veteran the opportunity to relate the nature and severity of his symptoms.

As concerns the Veteran's claim for TDIU, the January 2016 VA examiner noted that he was unable to provide an opinion about the Veteran's occupational functioning due to the Veteran's malingering.  Again, the Board notes that the Veteran has a duty to assist in the development and adjudication of his claim.  Wamhoff, supra; Wood, supra.   On remand, the examiner will be asked to provide an appropriate opinion regarding occupational functioning. 

Finally, given the amount of time that will pass during the processing of this remand, all updated VA treatment records should be obtained and associated with the claims file.  In addition, the Veteran should be given an opportunity to identify all non-VA healthcare providers who have treated him for PTSD and, thereafter, all identified treatment records should be obtained. 

 Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all pertinent VA outpatient treatment records from the VAMC in Gainesville, Florida, dated from January 2016 to the present. 

Ensure that the Veteran has not been recently treated by any other local VAMCs.  If it is determined that he has been treated at other VA facilities, such records should be obtained and associated with the Veteran's claims file. 
If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the matters on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private medical records.

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After associating any additional evidence with the claims file, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the PTSD should be reported in detail.  



The examiner is asked to address the following:

a) Report and discuss the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria, to include the social and occupational impairment caused by the PTSD. 

The examiner should set forth a complete rationale for all findings and conclusions.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the Veteran's reports are discounted for any reason, the examiner should provide a rationale for doing so.

b) The examiner (or a vocational rehabilitation specialist or other appropriate specialist) should provide an opinion as to the functional effects of the Veteran's PTSD on his ability to perform the mental and physical acts (as appropriate) required for substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

A fully articulated rationale for all opinions expressed must be provided. 

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claims. If any benefit sought in connection with these claims is denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




